Citation Nr: 1133529	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

An April 2003 rating decision granted an increased rating of 10 percent for a left knee disability and continued the previous rating of 20 percent for a low back disability.  Additionally, a December 2007 rating decision denied entitlement to a TDIU.  

In February 2010, the Board denied a rating in excess of 10 percent for a left knee disability and a rating in excess of 20 percent for a low back disability.  The Board, however, granted separate 10 percent evaluations for neuralgia of the right and left sciatic nerves, effective September 26, 2003.  In this decision, the Board noted that the issue of entitlement to a TDIU had not been certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board found that such issue was considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflected that the Veteran had been unemployed since July 2003, the Board found that the issue of entitlement to a TDIU was properly before the Board.  The Board then found that further development was necessary as to the TDIU aspect of the increased rating claims and remanded the matter.

In June 2011, the Veteran submitted a statement indicating that he disagreed with a decision in his case dated in June 2010.  A review of the Veteran's claims file does not indicate that a decision was rendered with respect to claims filed by the Veteran in June 2010.  Nevertheless, the RO should contact the Veteran and ascertain whether he wishes to file claims related to his back, headaches, and left knee, as indicated in the June 2011 statement.  This matter is referred to the AOJ for appropriate action.  


REMAND

Based on a review of the Veteran's claims file, the Board finds that the Veteran's claim of entitlement to individual unemployability must be remanded for additional development.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).

Here, the Veteran is currently service-connected for mechanical low back disorder, evaluated as 20 percent disabling, scar of the left lower leg, evaluated as 10 percent disabling, paresthesia of the left leg, evaluated as 10 percent disabling, degenerative changes of the left knee, evaluated as 10 percent disabling, and neuralgia of the right and left sciatic nerves, evaluated as 10 percent each.  Accordingly, he does not meet the schedular requirements for a TDIU rating.  

The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

In this regard, the Board notes that this matter was remanded in February 2010 in  order to afford the Veteran a VA examination in connection with this matter.  The Board also instructed that if, after recalculating his disability rating on remand, the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), and if the VA examiner determined that the Veteran was unemployable due solely to his service-connected disabilities, the Veteran's claims file should be forwarded to the Director, Compensation and Pension service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

The Veteran was provided three examinations conducted in August 2010.  The examinations were conducted by two examiners, but only one of these provided medical opinions regarding the Veteran's employability.  After examining the Veteran, this examiner indicated that the Veteran could not perform his last occupation, that of a surveyor.  The Veteran reported that he could no longer do this job due to left knee plain and his inability to drive comfortably because of low back pain.  The examiner also indicated that the Veteran's falls would also impact his ability to do this job.  After examining the Veteran, the examiner found that that the Veteran could not do his former job of surveying.  He stated that this was because of the Veteran's back problems.  The examiner also indicated that this was because of the Veteran's inability to feel painful stimulus in his feet, due to arachnoiditis and its effects on the Veteran's spinal area.  The examiner, in connection with the knee examination, also found that the Veteran could not do manual labor because of pain in his knee, and that he could not climb steps or stairs.  The examiner, however, found that the Veteran could be retrained for sedentary work.  Even here, though, the examiner indicated that this may be questionable to the extent that the Veteran has to take such large amounts of pain medication.  The examiner stated that it would not be impossible that the Veteran could be retrained for sedentary work, but that he would need to be able to get up and down at will, and that this would limit him.  

Upon reviewing the findings of the August 2010 VA examination reports, the Board finds that it is likely that the Veteran's service-connected disabilities prevent the Veteran from engaging in substantially gainful occupation.  As noted above, a substantially gainful occupation is work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The findings of the August 2010 examiner do not inspire confidence that the Veteran would be able to find substantially gainful employment, even if he were able to be retrained for sedentary work.  

Unfortunately, however, because the authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, this matter must be remanded.  In this regard, the Board notes that the RO, upon remand, denied the claim and did not refer the matter to the Director of the Compensation and Pension Service, despite substantial evidence that the Veteran may be unemployable due to his service-connected disabilities.  In light of this, the correct course of action is to remand for referral to the Director of Compensation and Pension for consideration of whether an extraschedular rating is appropriate, and for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).   Floyd v. Brown, 9 Vet. App. 88 (1996).  

Finally, the Board notes that the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this regard, the Board notes that the Veteran was notified of the information and evidence necessary to substantiate a claim for a TDIU in a July 2006 letter, sent prior to the December 2007 rating decision which denied such claim.  The December 2007 rating decision was not appealed to the Board.  See 38 C.F.R. § 20.200.  Ordinarily, the Veteran's claim would no longer be on appeal.  However based on the Court's holding in Rice v. Shinseki, 22 Vet App. 447 (2009) that a TDIU is a derivative claim to a claim for increased rating, and not a standalone claim, the Veteran's TDIU claim remained on appeal.  As such, the July 2006 letter should suffice with respect to VCAA notice obligations in this case, as it was provided during the pendency of the increased rating claims from which the individual unemployability claims was derived.  The TDIU aspect of the increased rating claims was part and parcel of those claims and the Veteran received good notice on that issue.  However, in order to complete the record, upon remand, the RO should provide all notification and development action required by the VCAA and implementing VA regulations in regards to the TDIU claim, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to the Veteran's individual unemployability claim, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should submit the Veteran's claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether a TDIU rating is warranted on an extraschedular basis as a result of service-connected disabilities. 

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


